                Case 3:20-cv-05376-BHS Document 46-6 Filed 01/12/21 Page 1 of 2


  From:    Michael A. Barcott Mbarcott@hwb-law.com
Subject:   *****SPAM***** RE: Scandies Rose: Claimants Policy Limits Demand
   Date:   October 15, 2020 at 4:24 PM
     To:   Wanda Creitz Wanda@coluccio-law.com, Daniel Barcott DBarcott@hwb-law.com, gmarkham@nwlink.com
    Cc:    gmarkham@nwlink.com, Lee Tucker lee@thetuckerlawfirm.com, Kevin Coluccio kc@coluccio-law.com,
           janelle@thetuckerlawfirm.com, Joe Stacey jstacey@maritimelawyer.us, Nigel Stacey nstacey@maritimelawyer.us,
           CPentecost@maritimelawyer.us



       Dear Counsel,

       Your demand is accepted.

       It will take a few days for us to be certain we have an complete
       accoun=ng but there is more than $9,000,000 remaining on the P&I
       policy. My inten=on is to reserve another $10,000 (which will not
       take us below $9,000,000) for fees and costs to ﬁnalize the various
       Releases and other documents related to the seKlement. If things go
       as is typically the case, this will be more than enough for that
       process.

       We look forward to bringing this por=on of the SCANDIES ROSE
       sinking to conclusion and hope your clients ﬁnd some measure of
       closure with this step.

       Best Regards,
       Mike BarcoK




       From: Wanda Creitz [mailto:Wanda@coluccio-law.com]
       Sent: Friday, October 2, 2020 1:21 PM
       To: Daniel BarcoK <DBarcoK@hwb-law.com>; Michael A. BarcoK <MbarcoK@hwb-law.com>;
       gmarkham@nwlink.com
       Cc: gmarkham@nwlink.com; Lee Tucker <lee@thetuckerlawﬁrm.com>; Kevin Coluccio
       <kc@coluccio-law.com>; janelle@thetuckerlawﬁrm.com; 'Joe Stacey'
       <jstacey@mari=melawyer.us>; Nigel Stacey <nstacey@mari=melawyer.us>;
       CPentecost@mari=melawyer.us
       Subject: Scandies Rose: Claimants Policy Limits Demand
      Case 3:20-cv-05376-BHS Document 46-6 Filed 01/12/21 Page 2 of 2


Subject: Scandies Rose: Claimants Policy Limits Demand

Messrs. BarcoK – please see the aKached demand for your review.
Truly,

Wanda Creitz
Paralegal to Kevin Coluccio




2025 First Avenue, Suite 1130
SeaKle, WA 98121-2100
206-826-8200 – Main
253-852-4229 – Direct
206-673-8286 – Fax




Disclaimer: This electronic message contains information from the law firm of Holmes Weddle &
Barcott, A Professional Corporation, and is confidential or privileged. The information is
intended solely for the use of the individual or entity named above. If you are not the intended
recipient, do not read, distribute, reproduce or otherwise disclose this transmission or any of its
contents. If you have received this electronic message in error, please notify us immediately via
e-mail or by telephone at (907) 274-0666 (Anchorage) or (206) 292-8008 (Seattle).
